Citation Nr: 1503161	
Decision Date: 01/22/15    Archive Date: 01/27/15	

DOCKET NO.  08-34 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014) for disability in the form of a burn injury to the head and face as the result of Department of Veterans Affairs (VA) medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of November 2007 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a decision of February 2013, the Board found that new and material evidence had, in fact, been submitted sufficient to reopen the Veteran's previously-denied claim for service connection for a heart disorder.  At that same time, the Board remanded for additional development the issues of entitlement to service connection for hypertension and a heart disorder on a de novo basis.  The case is now, once more, before the Board for appellate review.


FINDINGS OF FACT

1.  A heart disorder is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

2.  Hypertension is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

3.  The Veteran did not incur additional disability, to include burn injuries to his head and face, as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel, or due to an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by active military service, nor may such a disability, to include coronary artery disease, be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Hypertension was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability consisting of burn injuries to the head and face are not warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in March and August 2007, as well as in November 2009 and February 2013, of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional VA examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony offered during the course of an RO hearing in October 2009, as well as service treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Hypertension and a Heart Disorder

The Veteran in this case seeks entitlement to service connection for a heart disorder and hypertension.  In pertinent part, it is contended that both of those disabilities are either directly or presumptively related to active military service.  Further contended is that the Veteran's heart disorder is secondary to his hypertension, or that hypertension is secondary to the Veteran's heart disorder.
 
In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2014).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a Veteran served for ninety (90) days or more during a period of war, and cardiovascular/heart disease and/or hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In the case at hand, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of heart disease or hypertension.  In point of fact, at the time of a service separation examination in May 1969, the Veteran denied any pain or pressure in his chest, as well as palpitations or a pounding heart, and similarly denied any problems with high or low blood pressure.  A physical examination of the Veteran's heart and vascular system conducted at the time of service separation was entirely within normal limits, and the Veteran's blood pressure was 116/70 in the sitting position.  Significantly, at the time of service separation, no pertinent findings or diagnoses were noted.

In fact, the earliest clinical indication of the presence of either of the disabilities at issue is revealed by VA records dated in August 2000, approximately 31 years following the Veteran's discharge from service, at which time there was noted the presence of "well controlled" hypertension.  Coronary artery disease was similarly first noted no earlier than March 2003, once again, many years following the Veteran's discharge from service.  Significantly, at no time, either in service or thereafter, has the Veteran's heart disease or hypertension been in any way associated with his period of active military service.

The Board observes that, at the time of VA examinations in April 2013, which examinations involved a full review of the Veteran's claims folder and medical records, it was the opinion of the examining nurse practitioner that the Veteran's hypertension, which was diagnosed and treated in the 1980s, was not service connected, inasmuch as it began over 10 years following his active military service.  He further commented that the Veteran's heart disease was unrelated to service, in particular, given that the Veteran had no issues with his heart until 2006.  Under the circumstances, the evaluating nurse practitioner was of the opinion that it was less likely than not the case that the Veteran's heart disease and hypertension were caused by his active military service.   Significantly, the Veteran never served in the Republic of Vietnam (which service, it should be noted, would have potentially involved consideration of presumptive service connection for ischemic heart disease).  According to the evaluating nurse practitioner, since the Veteran's last compensation and pension examination, the Veteran had experienced problems with peripheral vascular disease, hyperlipidemia, and chronic tobacco use.  While he had reportedly quit smoking, prior to that time, the Veteran was smoking three packs (of cigarettes) per day.  Under the circumstances, in the opinion of the evaluating nurse practitioner, it was at least as likely as not that the Veteran's heart disease and hypertension were more likely related to his tobacco use, hyperlipidemia, and heredity.

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current heart disease or hypertension with any incident or incidents of his period of active military service.  Moreover, while it is true that, at the time of the Board's prior remand in February 2013, it was requested that the examiner provide an opinion as to whether the Veteran's heart disease and/or hypertension caused and/or aggravated each other, the fact that such an opinion was not ultimately provided is of no consequence, given that the Veteran's heart disease and hypertension had been found to be unrelated to service.


Compensation Benefits Pursuant to the Provisions of 38 U.S.C.A. § 1151 for Additional Disability in the Form of Burn Injuries to the Head and Face

In addition to the above, the Veteran in this case seeks entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for burn injuries to his face and head.  In pertinent part, it is contended that the prescription of an inappropriate dosage of medication (including medication prescribed for treatment of the Veteran's hypertension) and/or a combination of medications prescribed by VA medical personnel caused the Veteran to lose consciousness and fall onto a stove, burning the right side of his face and head.

In that regard, compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are payable for additional disability not the result of the Veteran's own willful misconduct where such disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee, or in a Department facility, where the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or in the case of an event not reasonably foreseeable.

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the Veteran's condition after such care, treatment, or examination has stopped or completed.  VA considers each involved body part or system separately.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has additional disability does not establish causation.

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination are furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The proximate cause of disability or death is the action or event which directly caused the disability or death, as distinguished from a remote contributing cause.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination, proximately caused the Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each case to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or imaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).

After considering all information and lay or medical evidence of record in a case with respect to benefits under laws administered by the Secretary, where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The benefit of the doubt rule is inapplicable where the evidence preponderates against the claim.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In the case at hand, a review of private records discloses that, in October 2004, the Veteran experienced a loss of consciousness and fell onto a wood stove, sustaining full thickness burns to the right facial area, including the right forehead, right cheek, right scalp, and the entire right ear.

Significantly, at the time of a VA neurology consultation in January 2005 addressing the Veteran's unexplained loss of consciousness, the Veteran complained of experiencing a few prior episodes of lightheadedness, though without any loss of consciousness.  The Veteran indicated that he had urinated before his loss of consciousness, but did not feel lightheaded before the event.  Noted at the time was that the Veteran apparently lost consciousness without warning and fell on a stove.  Moreover, the Veteran was unconscious for long enough to burn the entire right side of his face.  Reportedly, the Veteran was confused following the event, and did not seek medical attention until the following day.  The evaluating neurologist noted that a new-onset seizure would be very high on the list of differential diagnoses, in particular, with the significant level of confusion following the event.  The neurologist additionally considered cardiac dysrhythmia, noting the sudden loss of consciousness, and also considered whether the Veteran might have experienced micturition (that is, urination-related syncope), but ultimately concluded that such a diagnosis was unlikely, given that the Veteran likely would have felt lightheaded prior to the event, and likely would have awakened once lying on the stove.

In response to a request for a medical opinion, a VA physician, in May 2010, noted the Veteran's contention that a VA physician had provided him with the wrong dosage of blood pressure medication, causing the Veteran to lose consciousness and land on the right side of his face on a cast iron stove, severely burning him.  The VA physician indicated that, following a review of available VA records, it appeared that the Veteran had a sudden loss of consciousness with no warning, and was unconscious for a significant period of time, following which he was confused enough to not seek medical care until the next day.  The physician made reference to the prior neurological consult in January 2005 which concluded that "new onset seizure would be very high on the differential (diagnosis list) with a significant level of confusion after the event."  Further noted was the neurologist's comment that "cardiac dysrhythmia (was) also in the differential of sudden loss of consciousness."  The neurologist commented on a type of syncope which occurred after urination (micturition syncope) because the Veteran stated that he had urinated shortly before blacking out.  However, according to the neurologist, with micturition syncope, he would have expected the Veteran to feel lightheaded, and certainly to have awakened once lying on the stove.

As to the claim that the Veteran was receiving too high a dosage of blood pressure medication, and "blacked out" secondary to this (orthostatic hypotension), the VA examiner indicated that this also appeared less likely from the Veteran's documented history.  He commented that, though this could make one lose consciousness, one would also expect, as with micturition syncope, that the Veteran would have lightheadedness prior to the event and awaken once lying on the stove.

According to the evaluating neurologist, the claim that the Veteran was on too little medication for his blood pressure, which in turn caused him to lose consciousness, was also less likely.  He commented that sudden syncope was not a symptom of high blood pressure, and that, while the Veteran had indicated that he experienced dizziness secondary to hypertension, according to the medical records, he did not have this symptom prior to losing consciousness.  Significantly, the Veteran did admit to alcohol use during a December 2004 medical visit.

In July 2013, the same VA physician who had provided the May 2010 medical opinion indicated that he had once again reviewed the medical evidence, as well as his previous opinion from May 2010.  Based on that review, it was the opinion of the examiner that the Veteran's loss of consciousness was less likely than not caused by or the result of his blood pressure medications.  In response to the inquiry as to whether a combination of medications prescribed by the VA could have been a cause of the Veteran's syncopal episode which caused his facial burns, the examiner indicated that, in a primary care note dated in December 2004, it was reported that a review of the Veteran's medications revealed he was on Terazosin at 10 mg (once per day), and that he still got up approximately 10 times at night to go to the bathroom.  Apparently, this was not helped at all by Terazosin at 10 mg once per day.  Reportedly, the Veteran was not sure if he was taking the medications, but thought he was not on this medication because he ran out of this medicine before "he was found to fall and lose consciousness."

The examiner noted that, according to the Board, in August 2011, the Veteran argued that Tamsulosin HCL (used to treat difficult urination) prescribed by the VA, combined with the effects of the Veteran's blood pressure medication, caused the episode which resulted in a loss of consciousness.  However, according to the examiner, the Veteran was not on Tamsulosin at the time of his accident.  Rather, he was on Terazosin as treatment for the same problem.  However, within two months of the actual incident, the Veteran did not think he was taking that medication at the time, given that he had run out.  Based on a review of the file, the Veteran had been taken off Terazosin and placed on Tamsulosin HCL (Flomax) on December 2, 2004.

According to the examiner, following a review of the other medications that the Veteran was taking at the time of his accident, it was less likely than not that these medications, alone or in combination, caused a sudden loss of consciousness without any warning symptoms.  Rather, just as with the theory that too much blood pressure medication caused the Veteran's loss of consciousness, one would expect that the Veteran would have had lightheadedness prior to the event if a combination of the medications caused the loss of consciousness.  However, the Veteran denied such symptoms and instead passed out without warning, remaining so long enough to severely burn himself on a hot stove.  The Veteran then woke up confused, and did not seek medical attention until the following day.  According to the examiner, this did not "paint a picture" of medication being the cause of the incident, but, rather, more likely a seizure episode.  Accordingly, in the opinion of the examiner, there was no evidence that the Veteran's facial and head burns were caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA personnel, or an event not reasonably foreseeable.

The Board finds the aforementioned opinions of a VA physician and nurse practitioner highly probative, because those opinions were based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and, in the case of the nurse practitioner, a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's (or nurse practitioner's) access to the claims file, and the thoroughness and detail of the opinion).  The VA physician and nurse practitioner reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  See Hernandez-Toyens v. West, supra.  

Based on the aforementioned and as noted above, the Board is of the opinion that the probative medical evidence of record fails to establish that the Veteran's heart disease or hypertension had their origin during, or are in any way the result of, the Veteran's period of active military service.  In like manner, the probative evidence of record fails to establish that the Veteran's loss of consciousness resulting in a fall and burns to his head and face was in any way the result of the negligent administration and/or prescription of medication for the Veteran's various disabilities.

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed Cir. 1997).  In that regard, the Veteran has attributed his current heart disease and hypertension to his period of active military service.  However, and as noted above, a VA nurse practitioner, following a review of the Veteran's entire claims folder and medical records, as well as a full examination of the Veteran, found no evidence that the Veteran's hypertension and/or heart disease were in any way related to his active military service.  Moreover, notwithstanding the Veteran's contentions, a VA physician, following a review of the Veteran's entire claims folder and medical records, found no evidence that the negligent prescription of medication was in any way responsible for the loss of consciousness which led to the fall responsible for the Veteran's burn injuries.  Under the circumstances, the Veteran's claims for service connection and 38 U.S.C.A. § 1151 benefits must be denied.

The Board acknowledges the Veteran's testimony regarding the issues currently before the Board.  However, the Board rejects those assertions to the extent that they seek to etiologically relate the Veteran's heart disease or hypertension to his period of active military service, or his burn injuries to negligence on the part of treating VA personnel.  Significantly, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disabilities in question.  Although lay persons are competent to provide opinions on certain medical issues [see Kahana v. Shinseki, 24 Vet. App. 429, 435 (2011)], the issue as to the etiology of the Veteran's heart disease and hypertension, as well as negligence on the part of VA personnel, falls outside the realm of knowledge of a lay person.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for a heart disorder is denied.

Entitlement to service connection for hypertension is denied.

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability in the form of a burn injury to the Veteran's head and face, claimed as the result of negligence on the part of VA personnel, are denied.


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


